Citation Nr: 1621387	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  09-50 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss, left ear.  

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1954 to February 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

The Veteran claims entitlement to a compensable rating for left ear hearing loss and entitlement to service connection for a low back disorder.  

At his March 2016 hearing before the Board, the Veteran testified that his hearing loss disability had worsened since his VA examination performed in September 2013.  The Veteran has had a more recent examination of his ears but this did not included puretone audiometry testing, as only the results from the previous September 2013 examination were reported.  Furthermore, a June 2015 VA audiology note indicates a puretone audiometry test was administered on this date but the numerical results of this examination were not provided.  Under these circumstances, the RO must provide an examination to determine the current severity of the Veteran's left ear hearing loss and VA records must be obtained.  38 C.F.R. § 3.159(c)(4)(i) (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Veteran's service treatment record show he had thoracic spine pain in January 1980 after his service retirement Report of Medical Examination was completed.  A September 2008 VA examination report includes an impression of degenerative disc disease, with evidence of lumbar stenosis but did not provide an opinion on etiology.  The Veteran claims this low back disorder is the result of performing the duties of an aircraft mechanic during active service.  Under these circumstances, the Veteran must be scheduled for the appropriate examination to obtain a medical opinion regarding the etiology of his current low back disorder.  38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 311(2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, in March 2016, the Veteran also testified before the Board to receiving treatment from VA facilities since the early 1990s including Seattle, Phoenix, and possibly Fort Worth.  A review of the claims file shows that VA treatment records have been associated with the claims file, however, the Veteran's testimony indicates that not all have VA treatment records been associated with the claims file.  Having been put on notice of the existence of VA treatment records, the VA must attempt to associate these records with the claims file.  See 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including evidence of any post service treatment for his hearing loss or low back disorders, to include any available records from the VA medical facilities in Seattle, Washington; Phoenix, Arizona; and Fort Worth, Texas.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the Veteran's treatment records from the VA facilities in Seattle, Washington; Phoenix, Arizona; and Fort Worth, Texas must be obtained.  Additionally the puretone audiometry test results of June 3, 2015 must be obtained.  All attempts to secure this evidence must be documented in the claims file by the RO. 

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completion of the foregoing, the Veteran must be afforded a VA otolaryngology examination to ascertain the current level of severity of his service-connected left ear hearing loss.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All testing, to include an audiogram, must be performed.  

Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After review of the examination findings, the audiogram, the statements of the Veteran as to the functional effects caused by his hearing disability, and the previous audiology test results of record, the examiner must discuss and explain the impact of the severity of the Veteran's left ear hearing loss on his employment. 

3.  The Veteran must also be afforded an appropriate VA examination to determine whether any low back disorder is related to his military service.  The electronic claims file must be made available to the examiner and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, including the Veteran's inservice treatment for complaints of thoracic spine pain in January 1980, and with consideration of his testimony regarding the toll the duties of an aircraft mechanic took on his back, the examiner must separately identify each low back disorder previously or currently diagnosed.  Thereafter, for each low back disorder identified, the examiner must indicate whether it is related to the Veteran's military service; and if not, whether it was caused or permanently aggravated, to any degree, by the Veteran's service-connected strain, cervical spine with degenerative arthritis.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  The medical examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.   

6.  After completing the above actions, and any other indicated development, the claims must be re-adjudicated.  If a claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

